PURCELL, J.
From the 29th of Charles II. in force in this District and the statute of Maryland of 1798, a nuncupative will, under no circumstances, can pass real estate; there must be not less than three witnesses where the amount of personal property exceeds $300. . Nuncupative wills are viewed with distrust in the ecclesiastical court, and the making of one requires to be proved by evidence more strict and stringent than that of a written one, in every particular. That is requisite in consideration of the facilities with which frauds, in setting up nuncupa-tive wills, are obviously attended; facilities *1100which essentially require for their suppression the utmost vigilance on the part of the-court The testamentary capacity of the deceased, and the animus testandi at the time of the alleged nuncupation, must appear by the clearest and most indisputable testimony.

 Explained by 4 Anne, c. 16, § 14. It is here declared that all such witnesses- as are and ought to be allowed to be good witnesses upon trials at law, by the laws and customs of this realm, Bhall be deemed good witnesses to prove any nuncupative will, or anything relating thereto (A. D. 1705).